Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Status of claims
The amendment filed on 05/31/2022 is acknowledged. Claim 13 has previously been canceled, claims 10-12 and 14 have been withdrawn, and new claims 15-18 have been added. Claims 1-9 and 15-18 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 05/31/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. In addition, new claims are hereby included in the rejection and the rejection is modified based on the amendments and new claims. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nguyen-Kim et al. (US 8,034,888 B2).
Nguyen-Kim et al. teach a cosmetic or pharmaceutical composition in form of oil-in-water emulsion (column 32, line 53-61) comprising at least one copolymer obtained by free-radical polymerization, by initiators such V50 from Wako, tert-butyl perpivalate, alkali metal or ammonium peroxidisulfates (should be peroxodisulfates based on the teaching of sodium peroxodisulfate (persulfate) in the same paragraph) (column 13, line 19-36), as of a monomer mixture M comprising 
a) 30-80% and 30-70% by weight of a mixture of ethyl methacrylate (the claimed a1) and tert-butyl acrylate (the claimed a2)) (claim 2) with the methacrylate being ≥20% of the M (column 5, line 15-21);
b) 0 to 40% by weight of at least one N-vinyllactam compound; 
c) 5-35% and 10-25% by weight of at least one monoethylenically unsaturated carboxylic acid such as methacrylic acid or a mixture of methacrylic acid and acrylic acid (the claimed b)) (claim 5); 
d) 0.1 to 30% by weight of at least one compound with a free-radically polymerizable α, β-ethylenically unsaturated double bond and at least one cationogenic and/or cationic group per molecule;
e) 0 to 20% by weight if appropriate of further free-radically polymerizable monomers different from a), b), c) and d) such as 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (the claimed a)) (column 9, line 20-45);
where the fractions of components a) to e) add up to 100% by weight and where the monomer mixture M comprises at least 20% by weight of ethyl methacrylate (claims 1, 10, and 13) and 
at least one additive different from the components A) (copolymer) and B) (carrier) which is chosen from photoprotective agents, etc., (claim 15); and 
exemplified in example A16 a sunscreen gel comprising 15.8% by weight of sunscreen agents and 10% by weight of 30% strength polymer 1 (3% by weight of polymer 1) which is detailed in table 1 as 75% by weight of EMA (ethyl methacrylate) and 24% by weight of MAA (methacrylic acid) and Waco V50 and tert-butyl perpivalate as initiators with no emulsifier, i.e., soap free polymerization (the instant claim 9).

The weight ratio between the methacrylate (the claimed a1) and acrylate (the claimed a2) is calculated to be ≥ 20/60, i.e., ≥1/3 (20/(80-20)=20/60) with is within the claimed 16/84 to 70/30 (1:0.4256-5.25) in the instant claim 16 and overlaps with the claimed 40/60 to 70/30 (1: 0.4256-1.5) in the instant claim 17. A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. Please refer to MPEP 2144.05.II.A.

The weight ratio between component a) + e) (the claimed hydrophobic monomer a)) and c) (the claimed hydrophilic monomer b)) is calculated to be (70%+20%) : 10% = 90:10 based on 70% by weight of a), 10% c), and 20% e), i.e., 90% by weight of a) + e) (the claimed hydrophobic monomer a)) in the copolymer (the claimed A) which is within the claimed 85-99% by mass of hydrophobic monomer in the instant claims 1 and 9.

The weight ratio between the copolymer and sunscreen agents is calculated to be 1 : 5.26 (3% : 15.8% = 1: 5.26).

Nguyen-Kim et al. are silent about the THF-insoluble fraction of the copolymer. According to the instant specification THF-insoluble fraction of the claimed polymer is controlled by the choice of the monomer acrylic acid and acrylate ester monomer and being prepared by soap-free method (specification paragraph 13 and 14) and thus the acrylate copolymer disclosed by Nguyen-Kim et al. would have the same THF-insoluble fraction as claimed.

The limitation of claim 18 is construed as further limitation of an alternative component.
Nguyen-Kim et al. do not specify the exact same initiator sodium persulfate.
This deficiency is cured by Nguyen-Kim et al.’s teachings of Waco V50, tert-butyl perpivalate, and sodium persulfate being suitable initiators.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 16A and column 13, line 19-36 to replace Waco V50 and tert-butyl perpivalate in example 16A with sodium persulfate. Waco V50, tert-butyl perpivalate, and sodium persulfate being suitable initiators was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing Waco V50 and tert-butyl perpivalate in example 16A with sodium persulfate flows from all of them having been used in the prior art, and from all of them being recognized in the prior art as useful for the same purpose.
	
Nguyen-Kim et al. do not specify the ratio between ethyl methacrylate and at least one compound of ethyl methacrylate and tert-butyl acrylate in the mixture of ethyl methacrylate and at least one compound of ethyl methacrylate and tert-butyl acrylate in the instant claims 16 and 17.
This deficiency is cured by Nguyen-Kim et al.’s teachings of Waco V50, tert-butyl perpivalate, and sodium persulfate being suitable initiators.

Response to Applicants’ arguments:
Applicant’s argument based on the amended mass percentage of a relative to A in claims 1 and 9 is addressed in the modified rejection above. With regard to the high SPF resulted from example 1-4 in the instant specification, according to the conclusion in the instant specification under table 2, the reason for the higher SPF of inventive in comparison to the comparative is the difference in the THF-insoluble fraction while, as stated in the rejection above and in the previous office action, according to the instant specification THF-insoluble fraction of the claimed polymer is controlled by the choice of the monomer acrylic acid and acrylate ester monomer and being prepared by soap-free method (specification paragraph 13 and 14). Since the polymer A taught by Nguyen-Kim et al. having the same monomer acrylic acid and acrylate ester monomer and being prepared by soap-free method; the acrylate copolymer taught by Nguyen-Kim et al. would have the same THF-insoluble fraction as claimed and the same effect on SPF.

Applicants argue that Nguyen-Kim et al. teach e) being monomers in column 10, line 37-40 and thus do not teach the claimed polymer.
However, this argument is not deemed persuasive. Nguyen-Kim et al. teach monomer e) including methyl (meth)acrylate, ethyl acrylate, etc. (column 8, line 27 through column 10 line 52), i.e., not limited to monomers in column 10, line 37-40. 
Even if the monomer e) Nguyen-Kim et al. is not methyl (meth)acrylate, ethyl acrylate, etc.; the polymer taught by Nguyen-Kim et al. contains 30-80% by weight acrylate. According to the instant claims 80/20 a)/b) mass ratio of is suitable, while according to the instant specification, polymer A contains monomers other than a) and b) with the total mass percentage of a+b preferably being ≥80%, i.e., ≤80% is also suitable and thus monomer a) preferable being ≥64% by mass of polymer A and monomer a) being ≤64% by mass of polymer A is also suitable. Thus, the criticality of the new limitation of monomer a) being 85-99% in the instant claims 1 and 9 over 30-80% by weight of monomer a) alone (not including 20% by weight monomer e) of acrylate and methacrylate) in the polymer taught by Nguyen-Kim et al. with regard to the THF-insoluble fraction of the polymer comprising acrylate monomer and acrylic monomer which results in the alleged high SPF is not established.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

New ground of rejections necessitated by Applicant’s amendment 
The amendments in clams 1 and 9 and new claims 16-17 necessitates the following new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-9 and 15-18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 9 introduce new matter as the claim recites the limitation "the content of styrene and vinyl acetate in the component (A) is 68 to 95% by mass”. There is no support in the specification for this limitation. The specification discloses "the content of styrene in the component (A) is 68 to 95% by mass” and "the content of vinyl acetate in the component (A) is 75% by mass”; but does not describe "the content of vinyl acetate in the component (A) is 68 to 95% by mass”.
Claim 18 introduces new matter as the claim recites the limitation "the content of styrene and vinyl acetate in the component (A) is 75 to 95% by mass”. There is no support in the specification for this limitation. The specification discloses "the content of styrene in the component (A) is 68 to 95% by mass”; but does not describe "the content of styrene in the component (A) is 75 to 95% by mass”.
Please refer to MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments. Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application.
Claims 2-8 and 15-17 are rejected as dependent claims of the rejected claims.
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612